UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted May 11, 2006*
                              Decided May 11, 2006

                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 05-3442

MICHAEL D. SAVICKAS,                         Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 05 C 259
ROGER WALKER and JESSE
MONTGOMERY,                                  Paul E. Plunkett,
    Defendants-Appellees.                    Judge.


                                      ORDER

       Michael D. Savickas filed suit under 42 U.S.C. § 1983 challenging his
placement on electronic detention (ED) as a condition of the term of supervised
release he was serving for an Illinois conviction. Savickas claimed that the ED
condition constituted ex post facto punishment and violated his right to due process,
and that it was imposed in retaliation for his activities as a jailhouse lawyer. In


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3442                                                             Page 2

dismissing the suit, the district court suggested that it would be barred by previous
actions brought by Savickas on the same grounds, but ultimately the court rested
its decision on Heck v. Humphrey, 512 U.S. 477 (1994). We affirm.

        Savickas was released from state prison in 2004 and began serving a term of
mandatory supervised release. 730 ILCS 5/3-3-3(c). As a condition of that release,
the Prisoner Review Board placed him on ED so that his movements could be
monitored by his parole officer. 730 ILCS 5/5-8A-3(f). Savickas filed his first suit
challenging the supervised release and its terms under § 1983 in April 2004. The
district court dismissed this suit on the ground that Savickas was challenging the
fact of his confinement, and therefore his suit should have been brought under the
habeas-corpus statute. Savickas filed a petition for habeas corpus in January 2005,
but the district court concluded that the petition was successive to an earlier
petition challenging Savickas's underlying conviction and therefore had to be
dismissed because Savickas never sought permission from us to file a successive
petition for habeas corpus. Savickas did not appeal this dismissal. Indeed, even
before it was entered he already had filed the § 1983 suit now before this court. The
defendants, citing the dismissal of Savickas's prior § 1983 action, moved to dismiss
the new suit as barred by res judicata. The district court ruled in the defendants'
favor but principally relied on Heck.

       Savickas makes no serious argument contesting the district court's
conclusion that Heck bars his suit. Heck prevents plaintiffs from seeking damages
for a criminal conviction or sentence without first showing that the conviction or
sentence has been reversed on appeal, expunged by executive order, or declared
invalid by a state tribunal or a federal court in a habeas corpus proceeding. 512
U.S. at 486-87. The ED condition is part of Savickas's sentence, and Savickas has
not shown that it has been reversed, expunged, or otherwise declared invalid.
Therefore, by challenging the ED condition in a § 1983 suit, Savickas is attempting
to do exactly what Heck prohibits. See Williams v. Wisconsin, 336 F.3d 576, 579-80
(7th Cir. 2003) (quoting Drollinger v. Milligan, 552 F.2d 1220, 1225 (7th Cir. 1977))
(explaining that conditions of parole "'define the perimeters of'" confinement and
thus challenges to particular conditions must be brought as habeas corpus petitions
and not as civil suits under § 1983).

       Savickas says for the first time in his appellate brief that his parole officer
removed the ED equipment from his house in June 2005—a few weeks before the
district court dismissed his case. Had the Prisoner Review Board actually rescinded
the ED condition, the district court's Heck analysis might have been undermined.
See Muhammad v. Close, 540 U.S. 749, 755 (2004) (per curiam). But all Savickas
says is that his parole officer removed the ED equipment from his house. This
shows that the ED condition was not being enforced at least temporarily, but it does
not show that the condition was eliminated.
No. 05-3442                                                          Page 3

     For the foregoing reasons, we AFFIRM the decision of the district court.